Order denying defendants’ motion to strike the action from the Special Term calendar and to place it on the Trial Term calendar, to be tried by a jury, affirmed, with ten dollars costs and disbursements. Defendants waived a trial by jury by failing to make a demand therefor pursuant to section 426 of the Civil Practice Act, within the time prescribed after they had been served with a note of issue by plaintiff. (Braunhut v. Rein, 241 App. *651Div. 622.) Lazansky, P. J., Hagarty, Carswell, Davis and Johnston, JJ., concur.